Citation Nr: 1105969	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk










INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This appeal to the Board of Veteran's Appeals (Board) arose from 
an April 2008 rating decision in which the RO granted service 
connection and assigned an initial 30 percent rating for PTSD, 
effective September 7, 2007.  In January 2009, the Veteran filed 
a notice of disagreement (NOD) with the assigned disability 
rating.  A statement of the case (SOC) was issued in July 2009, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2009.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the September 7, 2007 effective date of the grant of 
service connection, the Veteran's PTSD has been manifested by 
nightmares, insomnia, irritability, social isolation, panic 
attacks, some impaired judgment, occasional disturbances of 
motivation and mood, impaired immediate memory, and occasional 
outbursts of anger; collectively, these symptoms suggest 
occupational and social impairment with reduced reliability and 
productivity.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial, 50 percent, but no higher, rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in  
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2007 pre-rating letter provided 
notice to the appellant regarding what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal.  The April 2008 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the September 2007 letter.  

Post rating, a January 2009 letter set forth the criteria for 
higher ratings for PTSD.  The letter also provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After issuance of above-described notice, and opportunity for the 
Veteran to respond, the July 2009 SOC reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the appeal.  Pertinent medical evidence associated with the 
claims file consists of VA and private treatment records, and the 
report of an April 2008 VA psychiatric evaluation.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran.  The Board also finds 
that no additional RO action to further develop the record in 
connection with this claim is warranted.

The Veteran has asserted that the April 2008 VA examination was 
inadequate because the examination was brief.  The Veteran also 
asserted that the VA examiner did not address the rating criteria 
in the examination report.  However, as the examination report 
clearly includes pertinent historical information, discussion of 
the Veteran's current symptoms, and findings consistent with the 
rating criteria for PTSD, and no deficiency in the examination 
report has been shown by the evidence, the Board finds no reason 
to further delay a decision in this appeal by ordering another 
examination.   In other words, the current record is adequate to 
decide the claim for service connection for PTSD, and further RO 
development in this regard is not required.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R.  Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged ratings" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  Fenderson, 12 Vet. App. 
at 126.

Although the initial 30 percent rating for the Veteran's PTSD was 
assigned under Diagnostic Code 9411, the actual criteria for 
rating psychiatric disabilities other than eating disorders is 
set forth in a general rating formula.  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the 'psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.'  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that an initial 50 percent, but no higher, rating for the 
Veteran's PTSD is warranted from the September 7, 2007 effective 
date of the grant of service connection.

Pertinent medical evidence associated with the claims file 
includes VA treatment records, the report of an April 2008 VA 
examination, and the report of a January 2009 private 
psychological evaluation.  

A VA mental health outpatient noted dated in October 2007 
reflects that the Veteran's thoughts were logical, he was 
appropriately dressed and groomed, judgment was intact, and 
speech was normal.  The examiner noted some memory and 
concentration impairment, irritability, anger, and sleep 
disturbances

A VA psychiatry outpatient note dated in December 2007 indicates 
that the Veteran was a recovering alcoholic and attended AA 
meetings regularly.  The Veteran reported nightmares and 
insomnia.  The Veteran appeared neatly dressed, calm, and 
cooperative.  His speech was clear, his mood was stable, and his 
thoughts were normal.  The diagnosis was PTSD with mood symptoms 
and a GAF of 55 was assigned.  

A February 2008 examination note reflects that the Veteran was 
calm, cooperative, and appropriately dressed.  On examination, 
his thought process was linear, insight and judgment were fair, 
speech was normal, mood was frustrated, and affect was level.  
The Veteran reported previously having suicidal/homicidal 
thoughts and considering drinking.  He noted that he spoke with a 
social worker about this the month prior; however, the January 
2008 social work note indicated no history of current or past 
suicidal or homicidal ideation.

The Veteran underwent VA examination in April 2008.  He then 
reported 3 marriages ending in divorce and a fourth marriage, 
currently 29 years in duration.  The Veteran noted that he had 
difficulty controlling his anger around his wife and was 
frequently irritable.  The Veteran also reported spending time 
with his grandchildren and attending church.  However, the 
Veteran noted that he did not socialize outside of his family and 
avoided crowds and public outings.  While the Veteran reported 
aggression with co-workers while he was working, the Veteran 
retired in 2003 due to a physical disability.  The Veteran 
reported irritability, intrusive thoughts, avoidance, difficulty 
concentrating, and sleep disturbances.  

On examination, the examiner noted that the Veteran was 
appropriately dressed; speech was hesitant; mood was anxious, 
hopeless, and depressed; affect was blunted; judgment was intact; 
impulse control was poor; immediate memory was mildly impaired; 
and he experienced panic attacks once or twice per week.  While 
the examiner noted that the Veteran was a recovering alcoholic, 
the Veteran reported some minor physical altercations when he was 
drinking.  The Veteran's history was negative for hallucinations, 
obsessive behaviors, suicidal or homicidal thoughts, and 
delusions.  The examiner noted that the Veteran's social life was 
limited because of his anxiety and depression.  The diagnosis was 
PTSD and a GAF score of 55 was assigned.  The examiner opined 
that the Veteran's social life, recreational activities, and 
marital life were all affected by his PTSD.

The Veteran submitted the report of private psychological 
evaluation in January 2009.  During the evaluation, the Veteran's 
mood was good and his affect was normal.  On examination, the 
Veteran's speech was within normal limits; he was oriented to 
time, place, and person; his concentration was within normal 
limits, his immediate memory was impaired; and his judgment was 
below normal limits.  The Veteran reported excellent 
relationships with his children, and a "good and bad" 
relationship with his wife of over 30 years.  Specifically, the 
Veteran noted that his anger problems caused fights with his 
wife.  The examiner noted that the Veteran experienced avoidance 
behaviors, nightmares, irritability, outbursts of anger, and 
insomnia.  The Veteran reported past homicidal ideation 
concerning a co-worker.  However, the examiner noted that Veteran 
retired in 2003 and he denied any present homicidal or suicidal 
ideation.  The impression was PTSD and depressive disorder and a 
GAF of 39 was assigned.

In January 2009, at the time the Veteran submitted the private 
psychological evaluation, he reported that his condition had 
worsened, as reflected by the January 2009 evaluation.  
Specifically, the Veteran reported that his memory loss had 
gotten worse and he was not getting along with his family.  
However, the medical evidence-including the January 2009 private 
psychological evaluation-does not reflect any increase in 
symptomatology described by the Veteran.  The symptoms described 
by the private psychiatrist- including impaired immediate memory, 
anger, insomnia, nightmares, and avoidance behaviors- were 
consistent with the April 2008 VA examiner.  The Veteran also 
reported excellent relationships with his children at the January 
2009 evaluation and his anger problems in regards to his wife 
were noted during both the April 2008 VA examination and the 
January 2009 private evaluation.  Additionally, subsequent VA 
treatment records do not reflect a deterioration of the Veteran's 
condition.  VA treatment records January 2009 to July 2009 
indicate that the Veteran's speech and mood were normal; 
judgment, insight, and memory were good to fair; and thoughts 
were logical.  Furthermore, the Veteran was dressed appropriate, 
his personal hygiene was good, and he was friendly and 
cooperative.  

The aforementioned medical evidence reflects that, since the 
September 7, 2007 effective date of the grant of service 
connection, the Veteran's PTSD has been manifested by nightmares, 
insomnia, irritability, social isolation, occasional panic 
attacks, impaired judgment, occasional disturbances of motivation 
and mood, occasional periods of unprovoked anger, impaired 
immediate memory, and an inability to establish and maintain 
effective relationships.  Collectively, these symptoms suggest 
occupational and social impairment with reduced reliability and 
productivity, the level of impairment consistent with a 50 
percent, rating.  As such, and with resolution of all reasonable 
doubt in the Veteran's favor, the Board finds that his PTSD has 
more nearly approximated the criteria for an initial 50 percent 
rating.

While the Veteran has not demonstrated all of the symptoms 
associated with the 50 percent rating criteria, the Board is well 
aware that not all of the demonstrative symptoms must be shown to 
warrant a higher rating.  In this case, the Board finds that the 
Veteran's overall symptomatology picture, to particularly include 
panic attacks, unprovoked irritability with outbursts of anger, 
impaired judgment, immediate memory impairment, disturbance of 
motivation and mood, and nightmares, support assignment of the 50 
percent rating.   

However, at no point since September 7, 2007 has the Veteran's 
PTSD met the criteria for the next higher, 70 percent rating.  As 
noted above, a 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish effective relationships.  However, the objective 
medical evidence does not show such symptoms as suicidal 
ideation; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic attacks affecting ability to 
function independently, appropriately and effectively; spatial 
disorientation; or neglect of personal appearance and hygiene 
that are characteristic of the 70 percent rating.  

Thus, the medical evidence does not show the Veteran to have 
occupational and social impairment with deficiencies in most 
areas, or an inability to establish and maintain effective 
relationships.  Rather, the treatment records note the Veteran 
was appropriately groomed and appeared calm and cooperative.  The 
Veteran has been able to maintain long-term relationships with 
his wife of over 30 years, his children, and his grandchildren.  
The Veteran also reported limited social interaction at AA group 
meetings and church. 

The Board points out that in determining that the criteria for an 
initial rating in excess of 50 percent for the Veteran's service-
connected PTSD are not met, the Board has considered  applicable 
rating criteria not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, that 
would justify a particular rating.  The Board has not required 
the presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for the psychiatric 
disability in question.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The Board also points out that none of the assigned GAFs, alone, 
provides a basis for higher rating.  The Veteran has been 
assigned a large range of GAF scores, from a high of 65 to a low 
of 39.  

According to the DSM-IV, GAF scores ranging between 61 and 70 are 
indicative of some mild symptoms (like depressed mood and mild 
insomnia), or some difficulty in social, occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 are indicative of moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The VA treatment records and April 2008 VA examination 
report reflect GAF scores in these ranges.  The April 2008 VA 
examiner assigned a GAF of 55 and the VA treatment records 
contain GAF scores of 55, 60, and 65.  As these scores appear to 
be indicative of even less impairment than that contemplated in 
the assigned 50 percent rating, they clearly do not support any 
higher rating.

The Board notes that the January 2009 private psychiatric 
evaluation reflects a much lower GAF score of 39.  According to 
the DSM-IV, GAF score ranging from 31 to 40 reflects some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  

However, the medical evidence of record does not reflect that the 
Veteran exhibited the symptoms identified in the DSM-IV as 
indicative of such a score.  In this regard, there has been no 
evidence of impairment in reality testing or speech that is 
illogical.  Additionally, the evidence does not indicate that the 
Veteran is suffers a major impairment in several areas.  The 
Veteran reported maintaining relationships with his wife, 
children, and grandchildren and working at the same job for 30 
years before retiring.  Thus, the Board is affording more weight 
to the GAF scores reflected by the April 2008 VA examination 
report and the VA treatment records.  The GAF scores assigned by 
the VA examiners (discussed above) and the actual symptoms shown 
do not support assignment of a rating greater than 50 percent.

As the criteria for the next higher, 70 percent rating are not 
met, it logically follows that the symptoms for the maximum 100 
percent rating are, likewise, not met.
	
Accordingly, the Board finds that an initial 50 percent, but no 
higher, rating for PTSD is warranted.  In reaching this 
conclusion, the Board has applied the benefit-of-the-doubt 
doctrine in determining that the criteria for an initial 50 
percent rating are met, but finds that the preponderance of the 
evidence is against assignment of a higher rating.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56(1990).




ORDER

An initial 50 percent rating for PTSD is granted, subject to the 
legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


